Citation Nr: 0824940	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-27 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the claim should be 
granted.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky 
dated in March 2003.  Jurisdiction over the claims folders 
was subsequently transferred to the Phoenix, Arizona, RO.  

The veteran and his wife testified at a May 2006 RO hearing.  
The veteran testified before the undersigned Veterans Law 
Judge in January 2008 at a hearing at the Phoenix RO.  
Transcripts of both hearings are in the claims folders.


FINDINGS OF FACT

1.  In an unappealed October 1971 rating decision, service 
connection was denied for a low back disability.

2.  The evidence associated with the claims file subsequent 
to the October 1971 rating decision is cumulative or 
redundant of the evidence previously of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Chronic right knee disability was not present in service 
or until years thereafter, and the veteran's current right 
knee disability is not etiologically related to service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  Right knee disability not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the right knee during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a low back disability, which was denied by the 
RO in October 1971.  He also seeks service connection for a 
right knee disorder, which he claims is due to an accident in 
service.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The Board notes that the claims were initially filed in 
August 2000 and denied as not well grounded in September 
2000, prior to the effective date of the VCAA in November 
2000.  In accordance the VCAA, the claims were readjudicated 
in March 2003 without regard to the September 2000 denial.  

With respect to the right knee claim, the record reflects 
that the veteran was provided adequate VCAA notice in a 
letter mailed in September 2002, prior to the initial 
adjudication of the claim.  The September 2002 letter also 
provided notice with respect to what is required to 
substantiate a claim for service connection for low back 
disability, and informed the veteran of the evidence that he 
should submit or identify and of the assistance that VA would 
provide to obtain evidence on his behalf.  However, it did 
not provide adequate notice with respect what is required to 
substantiate  his claim to reopen.  The Statement of the Case 
specifically informed the veteran of the basis for the prior 
denial of the low back claim and what is required to 
substantiate his claim to reopen.  Although the Statement of 
the Case was sent after the initial adjudication of the claim 
to reopen, following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claim to reopen.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
adequate VCAA notice been provided at an earlier time.

The Board also notes that although the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claims until March 2006, it is 
clear that the veteran has not been prejudiced by the timing 
of this letter.  As explained below, the Board has determined 
that service connection is not warranted for either 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claims is no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
all available, pertinent post-service medical records have 
been obtained.  In this regard, the Board notes that the RO 
attempted to obtain records from the Social Security 
Administration but was informed by that agency that the 
veteran's disability records had been destroyed.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A congenital or developmental defect is 
not a disease or injury for VA compensation purposes.  38 
C.F.R. § 3.303(c) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2007), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

III.  Analysis

Claim to Reopen

The veteran filed a claim for service connection for a low 
back disability in July 1971.  He contended that this injury 
was due to a documented automobile accident in April 1970 in 
service for which he spent many days in the hospital.  
Hospital records reveal that, due to the April 1970 accident, 
he suffered a left ankle fracture.  He complained of low back 
pain in August 1970.  A private doctor who treated the 
veteran in August 1970 indicated that with exercise the low 
back strain should subside completely.  A March 1971 medical 
board investigation found partial lumbarization of S1 which 
was suspected to have existed prior to service.  Following 
service, the veteran was afforded a VA examination in 
September 1971.  He complained of experiencing recurrent low 
back pain since the service automobile accident.  The 
examiner diagnosed sacralization, transverse process L5 (x-
ray) and history of sprain of the back.  The examiner 
commented that the veteran had the appearance of a congenital 
defect in the back.  The claim of entitlement to service 
connection for a low back disorder was denied by the RO in 
October 1971.  The RO sent the veteran a letter in October 
1971 explaining that service connection for the low back 
disorder was denied because the disability was not found on 
examination.  Another letter sent in November 1971 explained 
that the disability of sacralization, transverse process, L5, 
was not a disability within the meaning of the law for which 
compensation was payable.  

The veteran did not appeal the 1971 rating decision and it 
became final one year later.  

The veteran's claim to reopen was filed in August 2000.

Since the 1971 decision, the evidence received includes 
additional VA examination and treatment records, private 
treatment records, and statements and testimony from the 
veteran and his wife.  The medical evidence added to the 
record includes duplicate service medical records.  The post-
service medical evidence added to the record shows that the 
veteran currently has degenerative changes of the lumbosacral 
spine, but there is no post-service medical evidence of the 
degenerative changes or any other acquired disorder of the 
low back until almost 30 years following the veteran's 
discharge from service.  In addition, there is no indication 
in the post-service medical evidence added to the record that 
any current low back disorder is etiologically related to 
service.  Moreover, a VA physician who examined the veteran 
in February 2003 has essentially opined that the degenerative 
changes of the veteran's lumbosacral spine are age related 
and that the veteran has no residuals of the service injury.  
Therefore, the Board must conclude that the medical evidence 
added to the record is either cumulative or redundant of the 
evidence previously of record or is not so significant that 
it must be considered to fairly consider the merits of the 
claim.

The statements and testimony from the veteran and his wife, 
although presumed credible, are not material because lay 
persons, such as the veteran, are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).

In conclusion, for the reasons stated above, the Board finds 
that the new evidence received subsequent to the October 1971 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been received, and the claim for entitlement to 
service connection for a low back disability is not reopened.

Right Knee Claim

The veteran contends that he has a right knee disability that 
was incurred in service.  He urges that he was knocked over 
by a large shell casing injuring the right medial knee, and 
was then involved in an automobile accident further injuring 
the knee.  He notes he has had trouble with the right knee 
ever since.  

Service treatment records show that the veteran was treated 
in January 1970 for right knee complaints attributed to a 
bruise and pre-patellar bursitis.  Service medical records do 
not show that he complained of or was found to have any right 
knee disorder following the automobile accident in April 
1970.  In addition, although the veteran filed a claim for VA 
compensation in July 1971, he did not claim entitlement to 
service connection for a right knee disability until August 
2000.

The post-service medical evidence documents no evidence of a 
right knee disorder until September 1999 when the veteran's 
private physician noted that he was unable to undergo a 
treadmill stress test due to knee and hip injuries.  Although 
later medical evidence confirms that the veteran currently 
has a right knee disability, there is no indication in the 
post-service medical evidence that his right knee disability 
is etiologically related to service.  Moreover, a VA 
physician who examined the veteran and reviewed the claims 
folder in February 2003 has provided an opinion against the 
claim.

In essence, the evidence of a nexus between the veteran's 
current right knee disorder and his active service, is 
limited to the statements of the veteran and his wife.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran and his wife, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board acknowledges that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
symptoms or abnormalities subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

In the instant case, however, the evidence of record does not 
demonstrate that the veteran or his wife, who are competent 
to comment on his post-service symptoms, have the requisite 
expertise to render a medical diagnosis or to comment on a 
question of medical causation or aggravation.  While the 
veteran's contentions have been carefully and sympathetically 
considered, the medical evidence establishes that his current 
right knee disability is not etiologically related to 
service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Reopening of the claim of entitlement to service connection 
for a low back disability is denied.

Entitlement to service connection for right knee disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


